                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CV 113

JUSTIN BEAL,                               )
                                           )
                     Plaintiff,            )
v.                                         )
                                           )
N.C. DEPARTMENT OF HEALTH                  )                    ORDER
AND HUMAN SERVICES, Division               )
of State Operated Healthcare               )
Facilities, Black Mountain                 )
Neuro-Medical Treatment Center,            )
                                           )
                     Defendant.            )
____________________________________       )

       This matter is before the Court sua sponte.

       On February 21, 2019, the parties were directed to file a stipulation of dismissal or

other closing document on or before March 21, 2019. They were advised that failure to do

so would result in the dismissal of this matter without prejudice.

       No such filing has been made.

       Accordingly, this case is DISMISSED WITHOUT PREJUDICE.

                                      Signed: April 18, 2019
